Barrett, J.,
(dissenting.) I am unable to concur in the affirmance of the judgment in this case. The testimony as to what transpired before the police justice was all one way. It conclusively established that the plaintiff was not acquitted by the police justice. On the contrary, that magistrate *217concluded to hold her, but finally, as an act of clemency, and upon her promise not to molest the defendant any further, he put his initials to a íorinal discharge. The testimony to this effect is overwhelming and conclusive. It is, besides, substantially uncontradicted. When originally called by the plaintiff, the, magistrate "testified that his present recollection, though not clear as to all the circumstances, was that he “started in to put this case under bonds for good behavior,” but that afterwards, for some reason, he erased that, and marked, “Dismissed. ” Subsequently the defendant and a witness named Mrs. Mary Spicer testified to what actually transpired, as above indicated, before the magistrate, giving a full and detailed account of what he said to the plaintiff, and of what she said to him. The magistrate was then recalled, and fully corroborated the defendant and Mrs. Spicer, stating that his memory was refreshed by their testimony, and by his examination of the papers in the case. The plaintiff, though examined as a witness upon her own behalf, did not deny the truth of this testimony, nor did she refer to the subject in any way. Thus there was no conflict whatever. The only testimony in the least affecting the defendant’s version of what thus transpired was that of Officer Dwyer, but even he does not attempt to contradict either the defendant or Mrs. Spicer or the magistrate. He merely says that, when he was present in the court-room, which was for but a part of the time when the hearing was proceeding, he heard the magistrate make an observation somewhat inconsistent with an intention to hold the plaintiff for disorderly conduct. This officer’s testimony may have been entirely true, and yet everything testified to by the three witnesses already named may have transpired. That single piece of testimony, therefore, was entirely insufficient to raise a conflict, or to carry the case to the jury. In my judgment the complaint should have been dismissed.